Citation Nr: 9922043	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  99-09 144	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a lung disorder 
secondary to tobacco use or to nicotine dependence.


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946.  His appeal ensues from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDING OF FACT

The record contains no competent medical evidence linking the 
veteran's lung disorder to in-service tobacco use or to 
nicotine dependence.


CONCLUSION OF LAW

The claim of entitlement to service connection for a lung 
disorder secondary to tobacco use or to nicotine dependence 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for a lung disorder because it was caused by in-service 
tobacco use or by nicotine dependence incurred in service.  
The initial question before the Board of Veterans' Appeals 
(Board) is whether the veteran has satisfied his burden of 
submitting evidence of a well-grounded claim for service 
connection under 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one that is meritorious 
on its own or capable of substantiation.  Grivois v. Brown, 6 
Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must be 
denied.  Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 
1997).
On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for death or disability resulting from an injury or 
disability due to in-service use of tobacco products by a 
veteran.  However, it applies only to claims filed after June 
9, 1998.  As the veteran in this case filed his claim in 
September 1994, the new law does not affect the disposition 
of this appeal.

In February 1993, VA General Counsel (VAGC) issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  VAGC indicated that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 
58 Fed. Reg. 42,756 (1993).  In June 1993, VAGC clarified 
that its February 1993 opinion did not mean that service 
connection will be established for a disability related to 
tobacco use if the affected veteran smoked in service.  
Rather, it means that any disability allegedly related to 
tobacco use that is not diagnosed until after service would 
not preclude establishment of service connection.  VAGC held 
that the claimant must demonstrate that the disability 
resulted from the use of tobacco during service, and the 
adjudicator must take into consideration the possible effect 
of smoking before and after service. 

In May 1997, VAGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).  

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for lung disability due directly to 
in-service tobacco use or secondarily to nicotine dependence, 
the record must include competent medical evidence suggesting 
that the disability resulted from in-service tobacco use, or 
that nicotine dependence was acquired or worsened during or 
as a result of service and the nicotine dependence caused or 
contributed to the lung disability.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).

The veteran contends that he began smoking in service, when 
he was given cigarettes as part of his food rations.  His 
service medical records do not confirm that contention or 
show that he received treatment for lung complaints during 
his period of active service.  For purposes of determining 
whether the veteran's claim is well grounded, however, the 
Board accepts that the veteran used tobacco in service.   

Post-service medical records, including a VA hospital report 
and outpatient treatment records dated as early as 1986, 
confirm that the veteran currently has chronic obstructive 
pulmonary disorder (COPD).  However, none of these records 
suggest that this disorder is etiologically related to in-
service tobacco use or to nicotine dependence.  In fact, the 
only evidence establishing such a link is the veteran's own 
statements.  As the veteran is a lay person with no medical 
training, his statements, alone, are insufficient to satisfy 
the nexus requirement.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  

The veteran also submitted a newspaper article which reflects 
that veterans' benefits may be available for illnesses 
related to tobacco use, where evidence establishes a link 
between tobacco use in service and the illness.  However, 
this article includes no medical evidence to establish such a 
link in the veteran's case, even though the article supports 
the veteran's statement that cigarettes were sold in military 
exchanges at discounted prices.

Inasmuch as the record contains no competent medical evidence 
linking the veteran's current lung disorder to in-service 
tobacco use or to nicotine dependence, the veteran's claim 
for service connection must be denied as not well grounded.  

The Board acknowledges the veteran's contention that he was 
first diagnosed with emphysema in 1974, during a pre-
employment physical examination.  The RO has not obtained a 
report of this examination, as the veteran has not asserted 
that the physician who conducted the examination linked the 
veteran's emphysema to active service or to nicotine 
dependence incurred during service.  Should the veteran 
obtain this report in the future and find that it contains 
competent evidence of a nexus, it might be sufficient to well 
ground his claim.  See 38 U.S.C.A. § 5103(a); McKnight v. 
Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  At this 
point, however, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim and to explain why his current attempt 
fails.  


ORDER

Service connection for a lung disorder secondary to tobacco 
use or to nicotine dependence is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

